Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amended claims read at least on the embodiment of Figure 1 of the drawings as originally filed, wherein a substrate 105 having a top and bottom surface is formed on a bottom surface of layer 104, which comprises polyolefin, per paragraph [37] of the specification as originally filed. The PV module of claims 1 and 15 are free of the art and allowable. The closest prior art is US PGPub 2009/0133340 to Shiao (of record), which teaches some of the limitations of the PV module and integrated roofing shingle (see the action mailed 3/2/2021, for instance), but does not teach or suggest a bond strength between a continuous flat surface of a shingle comprising a thermoplastic polyolefin layer and the substrate of the PV module comprising one of thermoplastic polyolefin, ethylene tetrafluoroethylene, polyolefin encapsulant, ethylene vinyl acetate encapsulant, or acrylics, wherein the bond is made by a bonding material, that is from 10 N/mm to 60 N/mm according to ASTM D1876. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726